Citation Nr: 0212013	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In April 2002, a hearing was held at the RO before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b)(c) (West 1991 & Supp. 
2001).  A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
a right knee disorder in a July 1998 Board decision.  

3.  At the time of the Board's July 1998 decision, the post-
service medical evidence indicated that the veteran did not 
have a diagnosed right knee disorder, although the veteran 
was treated for a painful right knee during service.  

4.  Evidence added since the Board's July 1998 decision 
includes non-VA medical records, testimony and written 
statements provided by the veteran and his representative 
that detail the history of the veteran's right knee disorder. 

5.  The evidence added to the record since the Board's July 
1998 decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the July 1998 decision denial by the 
Board of entitlement to service connection for a right knee 
disorder is new and material, and the claim for service 
connection for this disability is reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126, 7105 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning a right knee 
disorder.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the August 
2001 statement of the case sent to the veteran notified him 
of the evidence required to grant his claim and of the 
information and evidence needed to substantiate it.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to his claim to reopen his claim for entitlement 
to service connection for a right knee disorder.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the veteran's claim.



II.  New and Material Evidence

The record reflects that the Board denied this issue in July 
1998 after considering the veteran's service medical records 
and the post-service VA and non-VA medical records.  The 
Board determined that, although the veteran was treated 
during service for right knee pain, the post-service medical 
evidence was negative for a right knee disability.

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104(b); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final Board decision in July 1998 includes non-VA medical 
records, an April 2002 transcript of a hearing at the RO 
before the undersigned, and written statements provided by 
the veteran and his representative.  According to the non-VA 
medical records, the veteran has been diagnosed with a tear 
of the medial meniscus.  According to a May 1998 medical 
record from L.F.S., M.D., a magnetic resonance imaging (MRI) 
scan revealed the tear of the medial meniscus of the right 
knee.  The RO denied this issue originally because the 
medical evidence at that time was negative for a right knee 
disorder.  The Board finds, however, given that the veteran 
was treated for right knee pain during service and that there 
are current post-service medical records, dated after the 
last final Board decision, that show a tear of the medial 
meniscus of the right knee, this evidence is new and 
material.  

The veteran also submitted a March 2000 handwritten note, 
received by the RO in August 2001, which he maintains is from 
his doctor.  According to the handwritten note, the doctor 
indicates that the current right knee disorder "could have 
happened in the service".  The author of the note included a 
telephone number.  While the signature is difficult to read, 
nevertheless, the Board finds that this evidence is new and 
material because it was apparently written by a doctor who 
opined that the veteran's right knee disorder could be 
related to the right knee trouble documented in the veteran's 
service medical records.  

Therefore, the Board considers this evidence to bear directly 
and substantially upon the specific matters under 
consideration, i.e., whether the veteran's back disorder 
during service was resolved, and to be of such significance 
that it must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a tear of the medial meniscus of 
the right knee is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a tear of the 
medial meniscus of the right knee, the Board has determined 
that further development is required before proceeding to 
consider the merits of the underlying claim.  Accordingly, 
the Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


ORDER

New and material evidence having been submitted, the claim to 
service connection for a tear of the medial meniscus of the 
right knee is reopened; to this extent, the appeal is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

